DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of HNF4A, SEQ ID NO: 14, mRNAs, liver fibrosis, and monocistronic in the reply filed on 12/18/20 is acknowledged.
Applicant's election with traverse of SEQ ID NO: 169 for the coding sequence in the reply filed on 1218/20 is acknowledged.  The traversal is on the ground(s) that although each sequence is distinct, there would be no undue search burden.  This is not found persuasive because each sequence that is distinct requires a separate search and corresponding examination and therefore there is an undue search and examination burden.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 69 and 70 are objected to because of the following informalities:  In claim 69, the word “untranslated” is misspelled.  Claim 70 does not end with a period.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 17, 18, 20, 69-72, 75, and 76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
At the outset, it is noted that the claims do not recite a specific HNF4A nucleotide sequence by SEQ ID NO, but rather refer to the broad genus of HNF4A sequences.
The claims encompass a method of introducing any sequence that encodes any HNF4A sequence, as well as encompass any HNF4A homolog or allele from any species known or yet to be discovered of HNF4A, as well as DNA genomic fragments, spliced variants or fragment that retains HNF4A-like activity.  
Although the specification discloses a single mRNA sequence for HNF4A, the specification does not describe any other species of HNF4A sequences or coding sequences thereof to demonstrate that applicant was in possession of the claimed genus at the time the invention was made.  The species is not representative of the entire genus.

Claims 1-6, 16-18, 20, 21, and 67-76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating liver fibrosis via delivery of one of the 6 mRNAs in Table 3, does not reasonably provide enablement for a method of treatment or prophylaxis of any liver disease via delivery of a coding sequence that encodes HNF4A.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of treatment or prophylaxis of any liver disease via delivery of a coding sequence that encodes any HNF4A sequence.

Even for the 6 mRNAs that are exemplified in the specification, the specification is not enabling for a method of prophylaxis or treatment of any possible liver disease via delivery of any one of the mRNAs alone.  
The specification does not draw an adequate nexus between delivery of any specific mRNA and the prophylaxis or treatment of any possible liver, which encompasses an enormous possible genus of liver diseases that have not been shown to be reliant upon the expression of HNF4A alone.
Ahn et al. (Inflamm Bowel Dis, 14, 7, 2008, 908-920) teach that pancreatic β cell-specific HNF4α-null mice exhibited impaired glucose-stimulated insulin secretion as well as human maturity-onset diabetes of the young 1 (MODY1), but did not develop diabetes. However, another line of β cell-specific HNF4α -null mice exhibited hyperinsulinemia and hypoglycemia (page 909).  Ahn et al. is evidence that delivery and therefore increase in HNF4α expression would not be expected to treat any possible liver disease given that some of the HNF4α-null mice did not develop diabetes.
There is no guidance in the specification as filed that teaches how to deliver a mRNA encoding HNF4A in vivo and treat any possible liver disease.  The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating any liver disease encompassing in vivo effects.
MPEP 2164.01
when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any sequence encoding any HNF4A in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment or prophylaxis of any possible liver disease.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 16-18, 20, 21, and 67-76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (Inflamm Bowel Dis, 14, 7, 2008, 908-920), in view of Rhee et al. (The Journal of Biological Chemistry, 281, 21, 2006, 14683-14690), Tannoli et al. (Journal of Lipid . 
It is noted that the references are considered as enabled as the instant claims.
Ahn et al. teach that hepatocyte nuclear factor 4α (HNF4α; NR2A1) is an orphan member of the nuclear receptor superfamily expressed in liver and intestine. Ahn et al. teach that HNF4α expression is critical for liver function.
Ahn et al. teach that HNF4α, an orphan member of the nuclear receptor superfamily (NR2A1), is expressed in liver, kidney, small intestine, colon, and also to some degree in pancreas. To assess the function of HNF4α gene in adult liver, liver-specific HNF4α-null mice were established using the Cre-loxP method with albumin-Cre transgenic mice that specifically express the Cre gene in hepatocytes under the control of the rat albumin promoter. In liver, HNF4α was found to be critical in lipid, glucose, ammonia, and amino acid metabolism, and in the production of bile acids and blood coagulation via regulation of several liver specific genes (page 908).
Pancreatic β cell-specific HNF4α-null mice exhibited impaired glucose-stimulated insulin secretion as well as human maturity-onset diabetes of the young 1 (MODY1), but did not develop diabetes. However, another line of β cell-specific HNF4α -null mice exhibited hyperinsulinemia and hypoglycemia (page 909).

There would be a reasonable expectation in these subjects that delivery of HNF4α would result in enhanced liver function and treatment.
Rhee et al. teach an adenoviral vector encoding HNF4α.  The vector was generated by cloning an HNF4α cDNA into AdTrack-CMV.  Cells were harvested and RNA was isolated (pages 14684-14685).
Rhee et al. teaches that HNF4α activates the apoB promoter and that there is a 20-fold induction of apoB by HNF4α alone.
Tanoli et al. teaches that fatty liver is frequent in the apoB-defective form of familial hypobetalipoproteinemia (FHBL). In summary, because apoB-defective FHBL imparts heightened susceptibility to liver triglyceride accumulation, increasing IPAT and insulin resistance exert greater liver fat-increasing effects in FHBL.
Tanoli et al. teaches that in humans, one among many causes of fatty liver is naturally occurring familial hypobetalipoproteinemia (FHBL). Three genetic subclasses of FHBL have been identified to date: 1) mutations of the apoB gene (APOB) that lead to dysfunctional export of hepatic triglycerides via the VLDL export system and to fatty liver in humans (25–28) and mouse models (29, 30); 2) FHBL linked to a susceptibility locus on chromosome 3p21 (31, 32); and 3) FHBL linked to neither of the above.
Therefore, Tanoli et al. offers motivation to increase ApoB expression in a species of liver disease.  Given that Rhee et al. teaches that that HNF4α activates the apoB promoter and that there is a 20-fold induction of apoB by HNF4α alone, it would have been obvious to deliver a sequence encoding HNF4α to increase ApoB with an 
With regards to fibrosis, Filippo et al. teach that homozygous APOB mutations may lead to hepatic steatosis and fibrosis despite metabolic differences incongenital hypocholesterolemia (title).  Therefore, delivery of ApoB would be expected to decrease the fibrosis in these conditions.
Fenton teaches that thousands of human diseases could be treated by selectively increasing the intracellular concentration of specific proteins. The successful delivery of messenger RNA (mRNA) to target cells in the body could accomplish this goal, but serious limitations with its systemic delivery must still be overcome. Recently, lipid nanoparticles (LNPs) have shown promise for mRNA delivery in vivo, however, current leads are limited in terms of their efficacy, biodistribution, and toxicity. Here, we synthesize novel LNP delivery materials (i.e. ionizable lipids) that, when formulated into LNPs, both outperform current leads for mRNA delivery and elucidate key relationships between chemical structure and biological function.
Therefore, it would have been obvious to deliver the sequence encoding HNF4A in the LNP delivery materials of Fenton with an expectation of enhanced delivery of the mRNA.
Fenton teaches that given the limited clinical translation of DNA, mRNA has recently gained much interest as a therapeutic cargo. Much like DNA, mRNA encodes for a specific protein, allowing for selective production of a therapeutic protein with the appropriate cell localization and post-translational modifications. Unlike DNA, however, mRNA need only access the cytoplasm of a cell to achieve therapeutic effect. 
Fenton teaches that LNPs are composed of cholesterol (aids in stability), a phospholipid (modifies bilayer structure), a polyethylene glycol (PEG) derivative (decreases aggregation and nonspecific uptake), and an ionizable lipid (complexes negatively charged RNA and enhances endosomal escape).
Fenton teaches intravenous injection of mRNA loaded LNP (page 26).
Therefore, there was motivation in the art to deliver mRNA and the benefits were known and would be expected when delivering an mRNA encoding HNF4A.
Lint et al. teach that to improve translation and immunogenicity of a mRNA vaccine, nuclear localization sequence was removed, codon usage was optimized, G/C content was optimized, and UTRs containing unwanted elements splice sites were removed (page 239).  Higher and longer expression was demonstrated.  These elements are considered to be a matter of routine optimization and well within the technical grasp of one of ordinary skill in the art.
Additionally, Rabinovich et al. teach that the majority of mRNA transcripts in the cytoplasm consist of monocistronic molecules that contain a 5’methylguanosine cap, a 
Rabinovich et al. teach that here we describe techniques for cationic lipid-mediated delivery of RNA encoding reporter genes in a variety of in vitro cell lines and in vivo. We describe optimized formulations and transfection procedures that we have previously assessed by flow cytometry. RNA transfection demonstrates increased efficiency relative to DNA transfection in nondividing cells. Delivery of mRNA results in onset of expression within 1 h after transfection and a peak in expression 5–7 h after transfection. These results are consistent with our in vivo delivery results, techniques for which are shown as well. Longer duration and the higher mean levels of expression per cell that are ultimately obtained following DNA delivery con firm a continuing role for DNA gene delivery in clinical applications that require long term transient gene expression. RNA delivery is suitable for short-term transient gene expression due to its rapid onset, short duration of expression, and greater efficiency, particularly in nondividing cells (page 73).
The claims are not directed to delivery of any specific sequence and the treatment of any specific disease.  The cited references are evidence of obviousness of species within the instant enormously broad genus; and evidence of the state of the art with regards to mRNA delivery.
The mRNA sequence of HNF4A was known and there was motivation to deliver it to treat a species of liver disease.  Selection of a specific coding sequence is considered to be a matter of design choice.  Applicant has not demonstrated any unexpected result for any of the instantly recited HNF4A coding sequences.
	
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.